214 F.2d 854
Frank WOLCOVITCH, Appellantv.UNITED STATES of America, Appellee.
No. 12133.
United States Court of Appeals, District of Columbia Circuit.
Argued May 19, 1954.
Decided May 27, 1954.

Appeal from the United States District Court for the District of Columbia.
Mr. John J. Dwyer, Washington, D. C., for appellant.
Mr. Carl W. Belcher, Asst. U. S. Atty., Washington, D. C., with whom Messrs. Leo A. Rover, U. S. Atty., and Lewis A. Carroll, Asst. U. S. Atty., Washington, D. C., were on the brief, for appellee.
Before BAZELON, FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
We find no error in appellant's conviction on charges of housebreaking and grand larceny. 22 D.C.Code §§ 1801 and 2201 (1951).


2
Affirmed.